Exhibit 10.1

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of May 10,
2019 by and among (i) Brooge Holdings Limited, a Cayman Islands exempted company
(“Pubco”), (ii) Continental Stock Transfer & Trust Company, as escrow agent (the
“Escrow Agent”), and (iii) Brooge Petroleum and Gas Investment Company (BPGIC)
PLC, a company incorporated under the laws of England and Wales (“Seller”).
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Business Combination Agreement (as defined below).

 

WHEREAS, (i) Twelve Seas Investment Company, a Cayman Islands exempted company
(“Purchaser”), (ii) Pubco, (iii) Brooge Merger Sub Limited, a Cayman Islands
exempted company and a wholly-owned subsidiary of Pubco (“Merger Sub”), (iv)
Brooge Petroleum And Gas Investment Company FZE, a company formed under the laws
of the Fujairah Free Zone, UAE (the “Company”), and (v) Seller (pursuant to the
Joinder that it delivered to Purchaser, Pubco and the Company on or about the
date hereof) are parties to that certain Business Combination Agreement, dated
as of April 15, 2019 (as amended from time to time in accordance with the terms
thereof, the “Business Combination Agreement”), pursuant to which, among other
matters, (a) Purchaser will merge with and into Merger Sub, with Purchaser
continuing as the surviving entity (the “Merger”), and (b) Pubco will acquire
all of the issued and outstanding ordinary shares of the Company from Seller in
exchange for ordinary shares of Pubco (the “Share Exchange” and, together with
the Merger and the other transactions contemplated by the Business Combination
Agreement, the “Transactions”), all upon the terms and subject to the conditions
set forth in the Business Combination Agreement and in accordance with the
applicable provisions of the Cayman Act.

 

WHEREAS, pursuant to the Business Combination Agreement, upon the closing of the
Transactions (the “Closing”), Pubco shall issue in the name of the Escrow Agent
(for the benefit of Seller) Twenty Million (20,000,000) of the Pubco ordinary
shares otherwise issuable to Seller at the Closing (together with any equity
securities paid as dividends or distributions with respect to such shares or
into which such shares are exchanged or converted, the “Escrow Shares”) to be
held and controlled, along with any other Escrow Property (as defined below), by
the Escrow Agent in a separate segregated escrow account (the “Escrow Account”)
and released therefrom in accordance with this Agreement; and

 

WHEREAS, the Escrow Agent is willing to administer the escrow under the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

Section 1. Appointment. Pubco and Seller hereby appoint the Escrow Agent as
their escrow agent for the purposes set forth herein, effective upon and subject
to the Closing, and the Escrow Agent hereby agrees to perform the duties as
escrow agent under this Agreement. The escrow services to be rendered by the
Escrow Agent under this Agreement will not begin until the Closing has occurred
and the Escrow Agent has received the documentation necessary to establish the
Escrow Account on its books and has received the Escrow Shares in accordance
with this Agreement.

 

Section 2. Issuance of Escrow Shares. Pursuant to Section 2.2(a) of the Business
Combination Agreement, at the Closing, Pubco shall deposit with the Escrow Agent
share certificate(s) representing the Escrow Shares, with each such certificate
being issued in the name of the Escrow Agent for the benefit of Seller; provided
that Pubco may alternatively have the Escrow Agent and Pubco’s transfer agent
account for and record any of the Escrow Shares in book entry form. Pubco shall
instruct the registrar of Pubco not to register a transfer of the Escrow Shares
without the written consent of the Escrow Agent for as long as the Escrow
Agreement remains in force.

 

 

 

 

Section 3. Maintenance of the Escrow Shares and other Escrow Property.

 

(a) So long as any Escrow Shares are being held in the Escrow Account subject to
the terms of this Agreement and are not released in accordance with this
Agreement, any dividends, distributions or other income paid on or otherwise
accruing to such Escrow Shares (the foregoing, together with the Escrow Shares,
and as reduced by any releases of such Escrow Shares or dividends, distributions
or other income from the Escrow Account by the Escrow Agent in accordance with
the terms of this Agreement and the Business Combination Agreement, the “Escrow
Property”), shall be held by the Escrow Agent in the Escrow Account in
accordance with the terms of this Agreement and be subject to the same terms as
the Escrow Shares hereunder. During the term of this Agreement, subject to
Section 3(b) below, the Escrow Agent shall hold the Escrow Property in the
Escrow Account and shall not sell, transfer, dispose of, lend or otherwise
subject to a Lien any of the Escrow Property except until and to the extent that
they are released in accordance with Section 4. Except as Pubco (by a
Disinterested Independent Director Majority (as defined below)) and Seller may
otherwise agree in joint written instructions executed and delivered to the
Escrow Agent, no part of the Escrow Property may be withdrawn except as
expressly provided in this Agreement. While the Escrow Property is held in the
Escrow Account or otherwise subject to this Agreement, Seller shall have all
voting, consent and other rights with respect to the Escrow Property (other than
the rights to dividends, distributions or other income paid on or otherwise
accruing to such Escrow Property, which amounts will be held in the Escrow
Account until released in accordance with this Agreement and the Business
Combination Agreement), and the Escrow Agent agrees to vote such Escrow Shares
(or other Escrow Property) and otherwise provide such consents or exercise such
other legal rights (other than the rights to dividends, distributions or other
income paid on or otherwise accruing to such Escrow Property) as directed in
writing by Seller, subject to the terms of this Agreement.

 

(b) Notwithstanding anything in this Agreement to the contrary, after the
Closing Seller shall be permitted to (i) pledge or otherwise encumber the Escrow
Property as collateral security for documented loans entered into by Seller,
Pubco or its Subsidiaries, including the Company, after the Closing or (ii)
transfer its rights to the Escrow Property to a third party, provided, that (A)
in each case of clauses (i) and (ii), that the lender’s or transferee’s rights
to any such pledged or transferred Escrow Property shall be subject to the
provisions of this Agreement and Section 2.5 of the Business Combination
Agreement, including the forfeiture provisions herein and therein, and such
lender or transferee must acknowledge such in writing to Pubco and the Escrow
Agent prior to the granting of any such pledge or the making of any such
transfer, and (B) in event of a pledge or encumbrance under clause (i), Seller
may transfer such Escrow Property, including physical possession of
documentation evidencing such Escrow Property (including a share certificate or
book entry, if any), to another escrow agent (including one affiliated with such
lender), as selected by Seller and reasonably acceptable to Pubco (by a
Disinterested Independent Director Majority), to hold such Escrow Property in a
segregated escrow account on substantially the same terms and conditions as the
Escrow Agent under this Agreement is required to hold such Escrow Property
(other than adjustments to the fees and expenses of such escrow agent as
reasonably acceptable to Pubco (by a Disinterested Independent Director
Majority)), and upon receiving written notice of such new escrow agent from
Seller and Pubco, the Escrow Agent shall promptly transfer the Escrow Property
to the new escrow agent to be held in accordance with such new escrow agreement
(including transferring any Escrow Shares to the name of such new escrow agent
(for the benefit of Seller)).

 

2

 

 

Section 4. Release of the Escrow Property. The Escrow Agent shall hold the
Escrow Property in the Escrow Account and shall release and deliver the Escrow
Property (or such portion thereof) to either Pubco (with any Escrow Shares
delivered to Pubco in certificated or book entry form surrendered by Seller for
cancellation by Pubco, and for the avoidance of any doubt, only where the Escrow
Property is subject to forfeiture under this Agreement) or to Seller, as
applicable (including further to Section 5 of this Agreement), in accordance
with (i) joint written instructions executed by Pubco and Seller, or (ii) a copy
of a final non-appealable judgment or order from a court of competent
jurisdiction (including an order to enforce an arbitral award) establishing the
rights of a party in accordance with this Agreement and the Business Combination
Agreement to such Escrow Property, together with written delivery instructions
from the applicable payee.

 

Section 5. Vesting and Forfeiture of Escrow Property by Seller.

 

(a) Pubco and Seller hereby agree that the Escrow Property will only become
vested and not subject to forfeiture, and released and released to Seller, in
the event that Pubco meets the performance or milestone requirements set forth
below in this Section 5(a) (each, a “Milestone”) during the period commencing
from the Closing until the end of the twentieth (20th) fiscal quarter after the
commencement date of the first full fiscal quarter beginning after the Closing
(such period, the “Escrow Period”).

 

(i) One-half (½) of the Escrow Property shall become vested and no longer
subject to forfeiture, and be released to Seller (the “First Escrow Release”),
in the event that either: (A) the Annualized EBITDA for any full fiscal quarter
during the Escrow Period (beginning with the first full fiscal quarter beginning
after the Closing) (an “Escrow Quarter”) equals or exceeds One Hundred and
Seventy Five Million U.S. Dollars ($175,000,000) or (B) at any time during the
Escrow Period, the Closing Price of the Pubco Ordinary Shares equals or exceeds
$12.50 per Pubco Ordinary Share (as equitably adjusted for share splits, share
dividends, combinations, recapitalizations and the like after the Closing) for
any ten (10) Trading Days within any twenty (20) Trading Day period during the
Escrow Period. For the avoidance of doubt, if both Milestones in clauses (A) and
(B) above are achieved during the Escrow Period, such Milestones are not
cumulative and only an aggregate of one-half (½) of the Escrow Property shall
become vested and be subject to an Escrow Release.

 

(ii) All Escrow Property remaining in the Escrow Account shall become vested and
no longer subject to forfeiture, and be released to Seller (the “Second Escrow
Release” and together with the First Escrow Release, the “Escrow Releases”), in
the event that either: (A) the Annualized EBITDA for any Escrow Quarter equals
or exceeds Two Hundred and Fifty Million U.S. Dollars ($250,000,000) or (B) at
any time during the Escrow Period, the Closing Price of the Pubco Ordinary
Shares equals or exceeds $14.00 per Pubco Ordinary Share (as equitably adjusted
for share splits, share dividends, combinations, recapitalizations and the like
after the Closing) for any ten (10) Trading Days within any twenty (20) Trading
Day period during the Escrow Period. For the avoidance of any doubt, if the
situation arises that both the First Escrow Release Milestone(s) and the Second
Escrow Release Milestone(s) under this Section 5(a)(i) and Section 5(a)(ii)
respectively, are met (even at the same time), then all Escrow Property shall
become vested and no longer subject to forfeiture, and are to be released to the
Seller under the terms of this Agreement.

 

(b) At the end of the Escrow Period, if there is any Escrow Property which has
not vested and Seller is not entitled to receive in accordance this Section 5
and the Business Combination Agreement, such Escrow Property will be forfeited
and automatically surrendered by Seller and distributed to Pubco from the Escrow
Account, and promptly (but in any event within ten (10) Business Days) after a
final determination under Section 5(c) below that at the end of the Escrow
Period there is such Escrow Property which has not vested and to which Seller is
not entitled to receive, Pubco and Seller will provide joint written
instructions to the Escrow Agent to release and surrender any remaining Escrow
Property to Pubco.

 



3

 

 

(c) As soon as practicable (but in any event within forty-five (45) days) after
the end of each Escrow Quarter, Pubco’s Chief Financial Officer (the “CFO”) will
prepare and deliver to Pubco’s board of directors and Seller a written statement
(each, an “EBITDA Performance Statement”) that sets forth (i) the unaudited
consolidated income statement, balance sheet and statement of cash flows for
Pubco and its Subsidiaries for such fiscal quarter prepared in accordance with
IFRS on a consistent basis with Pubco’s most recent publicly filed financial
statements (the “Quarterly Financials”), and (ii) the CFO’s determination in
accordance with the terms of this Section 5 and the Business Combination
Agreement with respect to such Escrow Quarter of (A) the Annualized EBITDA based
on such Quarterly Financials, and (B) whether there is an Escrow Release for
such Escrow Quarter as a result of achieving a Milestone under clause (A) of
Section 5(a)(i) or Section 5(a)(ii) for such Annualized EBITDA (each, an “EBITDA
Milestone”). Within twenty (20) days after receipt of the EBITDA Performance
Statement, Pubco shall determine, by a Disinterested Independent Director
Majority, the Annualized EBITDA for such Escrow Quarter based on the Quarterly
Financials and other relevant information relating to the calculation of
Annualized EBITDA in accordance with the terms of this Agreement, whether an
EBITDA Milestone was met for such Escrow Quarter and whether there is an Escrow
Release to Seller for such Escrow Quarter as a result thereof, and such
determination by a Disinterested Independent Director Majority shall be final
and binding upon all parties (other than for fraud). If for any Escrow Quarter
there is a final determination by a Disinterested Independent Director Majority
in accordance with this Section 5 and the Business Combination Agreement that an
EBITDA Milestone has been achieved for such Escrow Quarter and Seller is
entitled to an Escrow Release for such Escrow Quarter as a result thereof, then
promptly (but in any event within ten (10) Business Days) thereafter Pubco and
Seller will provide joint written instructions to the Escrow Agent to release
the applicable portion of the Escrow Property (based on the EBITDA Milestone
achieved) in the Escrow Account to Seller. Notwithstanding the foregoing, as a
condition precedent to Pubco providing joint written instructions for any Escrow
Release based on achieving an EBITDA Milestone hereunder, Pubco must first file
with the SEC on Form 6-K (or other relevant SEC form) the Quarterly Financials
set forth in the EBITDA Performance Statement and the related amount of the
Annualized EBITDA as determined by the Disinterested Independent Director
Majority.

 

(d) The CFO will monitor the Closing Price for the Pubco Ordinary Shares on each
Trading Day during the Earnout Period, and as soon as practicable (and in any
event within five (5) Business Days after the end of each calendar month during
the Escrow Period), the CFO will prepare and deliver to Pubco’s board of
directors and Seller a written statement (each, a “Share Price Performance
Statement”) that sets forth (i) the Closing Price for the Pubco Ordinary Shares
on each Trading Day for such calendar month then ended and the preceding
calendar month (the “Share Price Period”) and (ii) whether there is an Escrow
Release during such Share Price Period as a result of achieving a Milestone
under clause (B) of Section 5(a)(i) or Section 5(a)(ii) for the Closing Price
during such Share Price Period (each, a “Share Price Milestone”). Within ten
(10) days after receipt of the Share Price Performance Statement, Pubco shall
determine, by a Disinterested Independent Director Majority, the Closing Price
during the Share Price Period based on the Share Price Performance Statement and
other relevant information relating to the calculation of Closing Price and the
applicable Closing Price targets in accordance with the terms of this Agreement,
whether a Share Price Milestone was met for the Share Price Period and whether
there is an Escrow Release to Seller for such Share Price Period as a result
thereof, and such determination by a Disinterested Independent Director Majority
shall be final and binding upon all parties (other than for fraud). If for any
Share Price Period there is a final determination by a Disinterested Independent
Director Majority in accordance with this Section 5 and the Business Combination
Agreement that a Share Price Milestone has been achieved for such Share Price
Period and Seller is entitled to an Escrow Release for such Share Price Period
as a result thereof, then promptly (but in any event within ten (10) Business
Days) thereafter Pubco and Seller will provide joint written instructions to the
Escrow Agent to release the applicable portion of the Escrow Property (based on
the Share Price Milestone achieved) in the Escrow Account to Seller.

 



4

 

 

(e) Notwithstanding anything to the contrary contained herein or in the Business
Combination Agreement (and in lieu of the provisions of Section 2.5(f) of the
Business Combination Agreement), no fractional Escrow Share shall be transferred
from the Escrow Account, and in the event that the First Escrow Release would
otherwise result in a fraction of an Escrow Share being released to Seller by
virtue of this Section 5, the number of Escrow Shares to be released to Seller
shall instead be rounded up to the nearest whole Escrow Share. For the avoidance
of doubt, nothing herein will affect the provisions of Section 2.5(d) of the
Business Combination Agreement.

 

(f) For the purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

(i) “Annualized EBITDA” for any applicable fiscal quarter means four times the
earnings before interest, income Taxes, depreciation and amortization of Pubco
and its Subsidiaries, on a consolidated basis, for such fiscal quarter, as
determined in accordance with IFRS, consistently applied, but subject to the
adjustments set forth on Exhibit A.

 

(ii) “Closing Price” means, for any security as of any Trading Day, the last
reported sales price for such security on the principal securities exchange or
securities market on which such security is then traded.

 

 

(iii) “Disinterested Independent Director” means an independent director serving
on Pubco’s board of directors at the applicable time of determination that is
disinterested in the Escrow Property (i.e., such independent director is not
Seller, an Affiliate of Seller, or an officer, director, manager, employee,
trustee or beneficiary of Seller, nor an immediate family member of any of the
foregoing).

 

(iv) “Disinterested Independent Director Majority” means the vote or consent of
a majority of the Disinterested Independent Directors.

 

(v) “Trading Day” means any day on which Pubco Ordinary Shares are actually
traded on the principal securities exchange or securities market on which the
Pubco Ordinary Shares are then traded.

 

Section 6. Tax Matters. Pubco and Seller agree and acknowledge that, for all
U.S. and foreign tax purposes, except as required by applicable Law, Pubco shall
be treated as the owner of the Escrow Property while held in the Escrow Account
until released in accordance with this Agreement and the Business Combination
Agreement, and all interest, earnings or income, if any, earned with respect to
the Escrow Property while held by the Escrow Agent shall be treated as earned by
Pubco until released in accordance with this Agreement and the Business
Combination Agreement. The Escrow Agent shall have the right to deduct and
withhold taxes from any payments to be made hereunder if such withholding is
required by law and to request and receive any necessary tax forms, including
Form W-9 or the appropriate series of Form W-8, as applicable, or any similar
information, from the applicable recipient of Escrow Property.

 



5

 

 

Section 7. Duties. The Escrow Agent’s duties are entirely ministerial and not
discretionary, and the Escrow Agent will be under no duty or obligation to do or
to omit the doing of any action with respect to any Escrow Property, except to
give notice, provide monthly reports, make releases, keep an accurate record of
all transactions with respect to the Escrow Property, hold the Escrow Property
in accordance with the terms of this Agreement and to comply with any other
duties expressly set forth in this Agreement. The Escrow Agent shall not have
any interest in any Escrow Property, but shall serve as escrow holder only and
have only possession thereof. Subject to the following sentence, nothing
contained herein shall be construed to create any obligation or liability
whatsoever on the part of the Escrow Agent to anyone other than the parties to
this Agreement. There are no third party beneficiaries to this Agreement, other
than the express rights of the Company and Purchaser under this Agreement for
periods until after the Closing, who the parties acknowledge are express third
party beneficiaries of this Agreement until after the Closing.

 

Section 8. Monthly Reports Upon Request. From and after the Closing, the Escrow
Agent shall provide monthly account statements to Pubco and Seller with respect
to the Escrow Account. Pubco and Seller have one hundred twenty (120) days to
object in writing to such reports. If no written notice detailing a party’s
objections has been received by the Escrow Agent within this period, an
acceptance of such reports shall be deemed to have occurred.

 

Section 9. Authorized Parties; Reliance. The parties hereby acknowledge that
notwithstanding anything to the contrary contained in this Agreement, any
actions or determinations on behalf of Pubco under this Agreement after the
Closing (including any amendments, modifications or waivers of the provisions
of, or consents or approvals provided under or in connection with, this
Agreement, and any determinations by Pubco under Section 5) shall exclusively be
made and determined by a Disinterested Independent Director Majority (subject to
the actions to be taken by the CFO pursuant to the express provisions of Section
5(c) and Section 5(d)). Pubco agrees to provide on Exhibit B (as it may be
amended from time to time by a Disinterested Independent Director Majority) to
this Agreement the names and specimen signatures of those persons who are
authorized on behalf of Pubco after the Closing to issue notices and
instructions to the Escrow Agent and execute required documents under this
Agreement. Seller agrees to provide on Exhibit B (as it may be amended from time
to time by Seller) to this Agreement the names and specimen signatures of those
persons who are authorized on behalf of Seller to issue notices and instructions
to the Escrow Agent and execute required documents under this Agreement. The
Escrow Agent may rely and shall be protected in acting or refraining from acting
upon any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent is entitled to rely on, and shall be fully
protected in relying on, the instructions and notices from any one of the
authorized signers of Pubco or Seller, as identified on the attached Exhibit B
(as it may be amended from time to time) to this Agreement after the Closing,
either acting alone, until such time as their authority is revoked in writing,
or until successors have been appointed and identified by notice in the manner
described in Section 15 below.

 

Section 10. Good Faith. The Escrow Agent shall not be liable for any action
taken by it in good faith and reasonably believed by it to be authorized or
within the rights or powers conferred upon it by this Agreement and may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.

 



6

 

 

Section 11. Right to Resign. The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving such notice in writing of such
resignation to each of the other parties specifying a date when such resignation
shall take effect, which shall be a date not less than sixty (60) days after the
date of the notice of such resignation, and shall be conditioned upon the
appointment of a replacement Escrow Agent in accordance with this Section 11.
Similarly, the Escrow Agent may be removed and replaced following the giving of
ten (10) days’ notice to the Escrow Agent by all of the other parties hereto;
provided that such removal shall not take effect prior to the appointment of a
replacement Escrow Agent in accordance with this Section 11. In either event,
Pubco and Seller shall agree upon a successor Escrow Agent (however for the
avoidance of any doubt, this ‎ Section 11 does not apply to Seller’s unilateral
right to transfer the Escrow Property to another escrow agent or lender under
the terms of Section 3(b) of this Agreement). If Seller and Pubco are unable to
agree upon a successor Escrow Agent or shall have failed to appoint a successor
Escrow Agent prior to the expiration of sixty (60) days following the date of
resignation or ten (10) days following the date of removal, the then-acting
Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent or otherwise appropriate relief, and any
such resulting appointment shall be binding upon all of the parties hereto. Any
successor Escrow Agent shall execute and deliver to the predecessor Escrow
Agent, Pubco and Seller an instrument accepting such appointment and the
transfer of the Escrow Property and agreeing to the terms of this Agreement.

 

Section 12. Compensation. The Escrow Agent shall be entitled to receive the fees
as set forth on Exhibit C for the services to be rendered hereunder, and to be
paid or reimbursed for all reasonable documented out-of-pocket expenses,
disbursements and advances, including reasonable documented out-of-pocket
attorneys’ fees, incurred or paid in connection with carrying out its duties
hereunder, such amounts to be paid by Pubco.

 

Section 13. Indemnification. Pubco hereby agrees to indemnify the Escrow Agent
for, and to hold it harmless against any loss, liability or expense incurred
without gross negligence or willful misconduct on the part of the Escrow Agent,
arising out of or in connection with its entering into this Agreement and
carrying out its duties hereunder.

 

Section 14. Disputes. If a controversy arises between the parties hereto as to
whether or not or to whom the Escrow Agent shall transfer all or any portion of
any Escrow Property, or as to any other matter arising out of or relating to
this Agreement or any Escrow Property, the Escrow Agent shall not be required to
determine the same, shall not make any transfer of and shall retain the Escrow
Property in dispute without liability to anyone until the rights of the parties
to the dispute shall have finally been determined by mutual written agreement of
Pubco and Seller, or by a final non-appealable judgment or order of a court of
competent jurisdiction (including an order to enforce an arbitral award), but
the Escrow Agent shall be under no duty whatsoever to institute or defend any
such proceedings. The Escrow Agent shall be entitled to assume that no such
controversy has arisen unless it has received notice of such controversy or
conflicting written notices from the parties to this Agreement. Any disputes
arising out of, related to, or in connection with, this Agreement between Pubco
and Seller, including a dispute arising from a party’s failure or refusal to
sign a joint written notice hereunder, shall be determined by arbitration
conducted in accordance with the provisions of Section 11.5 of the Business
Combination Agreement (other than applications for a temporary restraining
order, preliminary injunction, permanent injunction or other equitable relief,
including specific performance, or application for enforcement of a resolution
pursuant to this Section 14 or Section 11.5 of the Business Combination
Agreement).

 

Section 15. Notices. Except to the extent expressly set forth herein, all
notices and communications hereunder shall be in writing and shall be deemed to
be given if (a) delivered personally, (b) sent by facsimile or email (with
affirmative confirmation of receipt), (c) sent by recognized overnight courier
that issues a receipt or other confirmation of delivery or (d) sent by
registered or certified mail, return receipt requested, postage prepaid to the
parties as follows:

 

7

 

 

If to Pubco prior to the Closing, to:

 

Brooge Holdings Limited
4th Floor, Al Sayegh Building, Hamdan Street
Abu Dhabi, UAE
Attn: Meclomen Maramot
Facsimile No.: 02-633-3152
Telephone No.: 02-633-3149
Email: meclomen@bpgic.com

 

and

 

Brooge Petroleum And Gas Investment Company FZE
4th Floor, Al Sayegh Building, Hamdan Street
Abu Dhabi, UAE
Attn: Nicolaas Paardenkooper
Facsimile No.: 02-633-3152
Telephone No.: 02-633-3149
Email: nico.paardenkooper@bpgic.com

 

and

 

Twelve Seas Investment Company
135 E 57th St. 18th Floor
New York, New York, 10022
Attn: Stephen N. Cannon
Telephone No.: +852 9500 2922
Email: steve@twelveseascapital.com

with a copy (which will not constitute notice) to:

 

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attn: Robert S. Matlin, Esq.
Facsimile No.: (212) 536-3901
Telephone No.: (212) 536-3900
Email: Robert.Matlin@klgates.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn:   Stuart Neuhauser, Esq.
           Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com
            mgray@egsllp.com

If to Pubco after the Closing, to:

 

c/o Brooge Petroleum And Gas Investment Company FZE
4th Floor, Al Sayegh Building, Hamdan Street
Abu Dhabi, UAE
Attn: Nicolaas Paardenkooper
Facsimile No.: 02-633-3152
Telephone No.: 02-633-3149
Email: nico.paardenkooper@bpgic.com

with a copy (which will not constitute notice) to:

 

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attn: Robert S. Matlin, Esq.
Facsimile No.: (212) 536-3901
Telephone No.: (212) 536-3900
Email: Robert.Matlin@klgates.com

If to Seller, to:

 

c/o Brooge Petroleum And Gas Investment Company FZE
4th Floor, Al Sayegh Building, Hamdan Street
Abu Dhabi, UAE
Attn: Nicolaas Paardenkooper
Facsimile No.: 02-633-3152
Telephone No.: 02-633-3149
Email: nico.paardenkooper@bpgic.com

with a copy (which will not constitute notice) to:

 

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attn: Robert S. Matlin, Esq.
Facsimile No.: (212) 536-3901
Telephone No.: (212) 536-3900
Email: Robert.Matlin@klgates.com

If to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attention: Escrow Administration, Patrick Small & Francis E. Wolf, Jr.
Telephone No: (212) 845-5284
Email: psmall@continentalstock.com & fwolf@continentalstock.com

 

or at such other address as any of the above may have furnished to the other
parties in a notice duly given as provided herein. Any such notice or
communication given in the manner specified in this Section 15 shall be deemed
to have been given (i) on the date personally delivered or transmitted by
facsimile or email (with affirmative confirmation of receipt), (ii) one (1)
Business Day after the date sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (iii) three (3) Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid.

 



8

 

 

Section 16. Term. This Agreement shall terminate upon the final, proper and
complete distribution of all Escrow Property in accordance with the terms
hereof; provided, that Pubco’s obligations under Section 13 hereof shall survive
any termination of this Agreement. Notwithstanding the foregoing or anything to
the contrary contained herein, in the event that the Business Combination
Agreement is validly terminated in accordance with its terms prior to the
Closing, this Agreement shall automatically terminate and become null and void,
and the parties shall have no obligations hereunder.

 

Section 17. Entire Agreement. The terms and provisions of this Agreement
(including the Exhibits hereto, all of which are hereby incorporated by
reference herein) constitute the entire agreement between the Escrow Agent and
the other parties hereto with respect to the subject matter hereof.
Notwithstanding the foregoing, as between Pubco and Seller, the terms of the
Business Combination Agreement shall control and govern over the terms of this
Agreement in the event of any conflict or inconsistency between this Agreement
and the Business Combination Agreement (unless there is an express intention
otherwise in this Agreement). The actions of the Escrow Agent shall be governed
solely by this Agreement.

 

Section 18. Amendment; Waiver. Without limiting the first sentence of Section 9,
this Agreement may be amended or modified only by a written instrument duly
signed by the parties hereto; provided that any amendment, supplement or
modification of this Agreement at or prior to the Closing shall also require the
prior written consent of Purchaser and the Company. Without limiting the first
sentence of Section 9, any provision hereof may be waived only by a written
instrument duly signed by the party against whom enforcement of such waiver is
sought; provided that any waiver of any provision of this Agreement by Pubco at
or prior to the Closing shall also require the prior written consent of
Purchaser and the Company.

 

Section 19. Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

9

 

 

Section 20. Further Assurances. From time to time on and after the date hereof,
Pubco and Seller shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Escrow Agent shall reasonably request (it being understood that the
Escrow Agent shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

Section 21. Accounting. In the event of the resignation or removal of the Escrow
Agent, upon the termination of this Agreement or upon demand at any time of
either Pubco or Seller under reasonable circumstances, the Escrow Agent shall
render to Pubco, Seller and the successor escrow agent (if any) an accounting
(free of charge) in writing of the property constituting the Escrow Property.

 

Section 22. Interpretation. The parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any Exhibits attached hereto) and have contributed to its
revision and (c) the rule of construction to the effect that any ambiguities are
resolved against the drafting party will not be employed in the interpretation
of this Agreement. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless the context otherwise requires: (i)
words of the masculine, feminine or neuter gender will include the masculine,
neuter or feminine gender, and words in the singular number or in the plural
number will each include, as applicable, the singular number or the plural
number; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any law means such law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder; (iv) any
agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified or supplemented, including by waiver or consent
and references to all attachments thereto and instruments incorporated therein;
(v) the words “herein, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision; (vi) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”; (vii) any reference herein to “dollars” or “$” shall
mean United States dollars; and (viii) reference to any Section or Exhibit means
such Section hereof or Exhibit hereto.

 

Section 23. Successors and Assigns. Without limiting the first sentence of
Section 9, this Agreement and the rights and obligations hereunder may not be
assigned without the prior written consent of each of the parties hereto, and
any purported assignment without such consent shall be null and void ab initio;
provided, that any assignment occurring at or prior to the Closing shall also
require the prior written consent of Purchaser and the Company. This Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and permitted assigns.

 

10

 

 

Section 24. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
will any single or partial exercise of any such right preclude any other (or
further) exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive to or
exclusive of, any rights or remedies otherwise available to a party hereunder.

 

Section 25. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the Laws of the State of New York without regard to
the conflict of laws principles thereof.

 

Section 26. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 27. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts (including by facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

Section 28. U.S. Patriot Act. Pubco and Seller agree to provide the Escrow Agent
with the information reasonably requested by the Escrow Agent to verify and
record Pubco’s and Seller’s respective identities pursuant to the Escrow Agent’s
procedures for compliance with the U.S. Patriot Act and any other applicable
laws.

 

Section 29. Representations of the Parties. Each of Pubco, Seller and the Escrow
Agent hereby represents and warrants that as of the date hereof: (a) it has the
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and all such actions have been duly and validly
authorized by all necessary proceedings; and (b) this Agreement has been duly
authorized, executed and delivered by it, and constitutes a legal, valid and
binding agreement of it.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS}

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

  Pubco:       BROOGE HOLDINGS LIMITED         By: /s/ Meclomen Maramot   Name: 
Meclomen Maramot   Title:   Director         The Escrow Agent:       CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, as escrow agent         By: /s/ Ana Gois   Name:
Ana Gois   Title: Vice President         Seller:       BROOGE PETROLEUM AND GAS
INVESTMENT COMPANY (BPGIC) PLC, as seller         By: /s/ Nicolaas
Paardenkooper    Name: Nicolaas Paardenkooper   Title: Director

 

[Signature Page to Escrow Agreement]

 

 

 

 

EXHIBIT A
ANNUALIZED EBITDA ADJUSTMENTS

 

The earnings before interest, income Taxes, depreciation and amortization of
Pubco and its Subsidiaries, on a consolidated basis, shall be adjusted as
follows to determine the Annualized EBITDA used in connection with the
determinations of whether the Milestones have been achieved and whether there
will be an Escrow Release under the Escrow Agreement:

 

1.To deduct the following:

 

(a)Any income in respect of any extraordinary gains (such as from the sale of
real property, investments, securities or fixed assets) or any other
extraordinary income;

 

(b)Any revenues attributable to a discontinued business; and

 

(c)Any revenues that are non-recurring and earned outside of the ordinary course
of business.

 

2.To add back the following:

 

(a)Any expenses attributable to a discontinued business.

 

3.If after the Closing and prior to the end of the Escrow Period, Pubco or its
Subsidiaries acquires another entity or business where such acquisition is both
(i) dilutive to Pubco’s public shareholders and (ii) not approved by a
Disinterested Independent Director Majority, then the Annualized EBITDA shall be
computed without taking into consideration (a) the financial results of such
acquired entity or business or (b) any impact such acquired entity or business
would have on the consolidated financial results of Pubco.

 

Any accounting term that is used herein but not defined in the Escrow Agreement
or the Business Combination Agreement shall have the meaning normally ascribed
to such term under IFRS.

 

A-1

 

 

EXHIBIT B
AUTHORIZED PUBCO SIGNERS

 

Pubco:

 

Individuals authorized by the Disinterested Independent Director Majority:

 

Name   Telephone Number   Specimen Signature                        

 

AUTHORIZED SELLER SIGNERS

 

Seller:

 

Individuals authorized by Seller:

 

Name   Telephone Number   Specimen Signature                  

 

B-1

 

 

EXHIBIT C
FEE INFORMATION

 

Acceptance fee  $1,500         Administration fee, escrow account  $2,500 

 

The acceptance fee and administration fee covers all account set-up services,
the review, negotiation and execution of this Agreement, KYC, OFAC and USA
Patriot Act due diligence, claim instructions and release instructions, on-going
account, compliance review, records retention and escheat services. The
acceptance fee and administration fee is due and payable upon the effective date
of appointment. See assumptions for duration.

 

Claims processing, per claim  $0 

 

Process claims related to the shares or other property held in the escrow
account.

 

Out-of-pocket expenses  At cost

 

Out-of-pocket expenses when applicable will be billed at cost at the sole
discretion of Continental Stock Transfer & Trust Company.

 

Extraordinary services  Market rate

 

Fees for services not specifically covered in this schedule will be billed in
accordance with our prevailing rates for such services.

 

These costs may include, but are not limited to, review of IRS Form W-8IMY for
foreign holders, shareholder presentment status updates, shareholder record
adjustments, electronic copies of shareholder presentments and non-standard
shareholder records.

 

Assumptions

 

This proposal is based upon the following assumptions with respect to the role
of escrow agent. Should any of the assumptions, duties or responsibilities
change, we reserve the right to affirm, modify or rescind this proposal.

 

●All escrow releases are expected to be completed within six (6) years of
signing. Beyond this duration, reasonable monthly fees of an amount to be
determined at the time by the Escrow Agent and reasonably acceptable to Pubco
and Seller will be in effect.

 

Terms and conditions

 

●The parties shall direct the recordkeeper of the physical securities held in
escrow that no transfer, replacement or hypothecation of such securities shall
take place without the express written authorization of Continental Stock
Transfer & Trust Company while such securities are held in escrow in accordance
with the terms of this Agreement.

 

●Invoices outstanding for over 30 days are subject to a 1.5% per month late
payment penalty.

 

●Acceptance of the appointment described in this proposal is subject to
compliance with the requirements of the USA Patriot Act of 2001 described below,
Continental Stock Transfer & Trust Company satisfactory review of all governing
documents, and the execution of the governing documents by all parties.

 

●This fee proposal may not be modified except in writing and will be deemed
accepted upon your execution of this Agreement.

 

Important information about opening a new account

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person (individual, corporation,
partnership, trust, estate or other entity recognized as a legal person) for
whom we open an account.

 

What this means for you: Before we open an account, we will ask for your name,
address, date of birth (for individuals), TIN/EIN or other information that will
allow us to identify you or your company. For individuals, this could mean
identifying documents such as a driver’s license. For a corporation,
partnership, trust, estate or other entity recognized as a legal person, this
could mean identifying documents such as a Certificate of Formation from the
issuing state agency.

 

 

C-1

 

